Order filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01021-CV
                                    ____________

                         BILLY LEON STRINGHAM, Appellant

                                            V.

                         CHASE HOME MORTGAGE, Appellee


                         On Appeal from the Probate Court No. 1
                                 Harris County, Texas
                           Trial Court Cause No. 378597-401


                                       ORDER

       Appellant’s brief was due March 5, 2012. No brief or motion for extension of time
was filed. On March 14, 2012, the court notified appellant that the brief was past due.
No response was filed.

       Unless appellant files his brief with the Clerk of this court on or before April 30,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                         PER CURIAM
.